DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 and 09/16/2022 has been placed in record and considered by the examiner. 

Response to Arguments
Applicant’s arguments (Remarks page 14-17 in regards to Nory et al.) with respect to claim(s) 1, 5, 9, 13, 17, 21, 23, 27, 29, 33, 35, 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Newly cited Manolakos discloses for independent claim 1, 5, 9 and 13, newly amended limitations “and a symbol duration length of a first symbol in the second TTI is longer than a symbol duration length of any of other 13 symbols in the second TTI” and “and two symbols in the second TTI are time synchronized with one symbol of the first TTI.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 5, 9, 13, 17, 21, 23, 27, 29, 33, 35, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20160352551 A1) in view of Manolakos et al. (US 20170325250 A1) (as supported by US provisional 62333539)

For claim 1, Zhang discloses A method for transmitting signals in a wireless communication system, the method comprising:

transmitting information indicating a frame structure among a plurality of frame structures including a first frame structure, and a second frame structure, (see fig. 5; 504A-B; para. 0033 (first two sentences), 0036; there can be multiple frame / subframe types that are defined by different subcarrier spacing such as a frame / sub-frame structure utilizing 15 Khz subcarrier, 30 Khz subcarrier / and 60 Khz subcarrier as in table 1 (para. 0053) and para. 0052 as similarly depicted in fig. 5);

 and transmitting a signal using the indicated frame structure to a terminal (see para. 0111; BS is a transmit point to a UE utilizing any of the disclosed OFDM numerology utilizing the different subcarrier spacings as in para. 0052, para. 0053 and table 1), 

wherein a subcarrier spacing of the second frame structure is twice as wide as a subcarrier spacing of the first frame structure (see para. 0050, various subcarrier spacing may be used for a frame / subframe including 15khz (first frame) and 30kHz (second frame), whose spacing is twice as long (30kHz vs 15kHz) as in para. 0052; 0053 table 1)
and a duration of a first transmission time interval (TTI) of the first frame structure is twice as long as a duration of a second TTI of the second frame structure (see para. 0043; concatenated TTI for a 15khz subcarrier spacing frame / subframe (“first TTI”) has a 1ms duration (since a regular TTI for the 15kHz spacing is of 0.5 ms as in para. 0052 and table 1) while a concatenated TTI for a 30khz subcarrier spacing frame / subframe (“second TTI”) has a 0.5 ms duration (since a regular TTI for the 30kHz spacing is of 0.25 ms as in para. 0052 and Table 1)

 wherein the first TTI and the second TTI each include 14 symbols (see para. 0043; a concatenated 15khz spacing TTI and concatenated 30kHz spacing TTI have 14 symbols, since a regular non-concatenated TTI for both spacings have 7 symbols (# of symbols in Table 1 for 15kHz and 30kHz)

wherein the subcarrier spacing of the first frame structure is 15kHz and the subcarrier spacing of the second frame structure is 30kHz (para. 0050, various subcarrier spacing that are used for a frame / subframe including 15khz (first frame) and 30kHz (second frame), whose spacing is twice as long (30kHz vs 15kHz) as in para. 0052; 0053 table 1)

 wherein each of a symbol duration of a first symbol and a symbol duration of an eighth symbol in the first TTI is longer than a symbol duration of any of other 12 symbols in the first TTI (see para. 0043; a concatenated TTI for 15kHz (“first TTI”) consists of two appended regular TTIs (totaling 14 symbols), wherein each of those two TTI consists of a first symbol (Type 1 OFDM symbol in table 1 for 15kHz) and six other symbols (Type 2 OFDM symbol in Table 1 for 15kHz; those six other symbols in each of the two concatenated TTI together are therefore “other 12 symbols”) as explained in para. 0032 in regards to the notation “7(1,6)” ; therefore the first symbols (Type 1) of the 1st TTI (“first symbol”) and the appended 2nd TTI (“eighth symbol”) in the concatenated TTI are the “first symbol” and “eight symbol” of that concatenated TTI respectively; Type 1 symbols (71.88us for 15kHZ, corresponding to “first symbol” and “eight symbol”) is longer than Type 2 symbols (71.35us for 15kHz, corresponding to “other 12 symbols”);

and wherein the symbol duration of the first symbol in the first TTI equals a sum of the symbol duration of the first symbol and a symbol duration of a second symbol in the second TTI (para. 0053 Table 1; Type 1 OFDM symbol of the concatenated TTI for 15kHz is equal to the sum of the two Type 1 OFDM symbols (“first and seconds symbols”) found in the concatenated TTI for 30kHz (first and eight symbols as explained earlier), specifically 71.88us = 35.94us + 35.94us) 

Zhang does not disclose and a symbol duration length of a first symbol in the second TTI is longer than a symbol duration length of any of other 13 symbols in the second TTI; and two symbols in the second TTI are time synchronized with one symbol of the first TTI.

In analogous art, Manolakos discloses and a symbol duration length of a first symbol in the second TTI is longer than a symbol duration length of any of other 13 symbols in the second TTI (see fig. 8; S0 in F1 para. 0077; the first S0 symbol (“first symbol”) in the F1 numerology has a longer duration of 2202 samples while the other 13 symbols (so S1-S13 (“other 13 symbols”)), in the case of the 14-symbol example being a slot as in para. 0034, and 0076, corresponding to “second TTI”) have a duration of 2194 symbols (i.e. first symbol S0 is 8 symbols longer; which is also depicted in fig. 8 when comparing length of S0 to S1 in F1); and two symbols in the second TTI are time synchronized with one symbol of the first TTI (see Fig. 8 S0 & S1 in F1 and S0 in F0; para. 0067 last sentence, 0072, 0074; 0085; any numerology (i.e. configuration of symbol duration in a slot) is symbol level boundary aligned (i.e. “time synchronized”) with other numerologies used, including the numerology of para. 0077; specifically, S0 and S1 (“two symbols”) in numerology F1 (fig. 8, which can be arranged in 14 symbol slots (para. 0034, 0076), corresponding to “second TTI”), is symbol aligned (“synchronized”) with S0 (“one symbol”) in the base numerology F0 (fig. 8) which can be arranged in 14 symbol slots (para. 0034, 0076), corresponding to “first TTI”); in other words, S0 & S1 in F1 align with S0 in F0 in fig. 8).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Zhang by using the above recited features, as taught by Manolakos, in order to provide enable low latency communication and improved interference management, and provide non-ambiguous symbol boundary timing reference for multiplexing different numerologies, thereby providing users of the wireless network communication with a better experience (low latency) and with less errors (See Manolakos section 0005). 

For claim 5, Zhang discloses A method for receiving signals in a wireless communication system (see para. 0111; BS is a transmit point to a UE utilizing any of the disclosed OFDM numerology utilizing the different subcarrier spacings as in para. 0052, para. 0053 and table 1), the method comprising: 

receiving information indicating frame structure among a plurality of frame structures including a first frame structure and a second frame structure (see fig. 5; 504A-B; para. 0033 (first two sentences), 0036; there can be multiple frame / subframe types that are defined by different subcarrier spacing such as a frame / sub-frame structure utilizing 15 Khz subcarrier, 30 Khz subcarrier / and 60 Khz subcarrier as in table 1 (para. 0053) and para. 0052 as similarly depicted in fig. 5); 
and receiving a signal using the indicated frame structure from a base station (see para. 0111; BS is a transmit point to a UE utilizing any of the disclosed OFDM numerology utilizing the different subcarrier spacings as in para. 0052, para. 0053 and table 1), 

wherein a subcarrier spacing of the second frame structure is twice as wide as a subcarrier spacing of the first frame structure (see para. 0050, various subcarrier spacing may be used for a frame / subframe including 15khz (first frame) and 30kHz (second frame), whose spacing is twice as long (30kHz vs 15kHz) as in para. 0052; 0053 table 1), and a duration of a first transmission time interval (TTI) of the first frame structure is twice as long as a duration of a second TTI of the second frame structure (see para. 0043; concatenated TTI for a 15khz subcarrier spacing frame / subframe (“first TTI”) has a 1ms duration (since a regular TTI for the 15kHz spacing is of 0.5 ms as in para. 0052 and table 1) while a concatenated TTI for a 30khz subcarrier spacing frame / subframe (“second TTI”) has a 0.5 ms duration (since a regular TTI for the 30kHz spacing is of 0.25 ms as in para. 0052 and Table 1), -2-Attorney Docket No: 1398-1003 (YPF201704-0023/US_DMC) wherein the first TTI and the second TTI each include 14 symbols (see para. 0043; a concatenated 15khz spacing TTI and concatenated 30kHz spacing TTI have 14 symbols, since a regular non-concatenated TTI for both spacings have 7 symbols (# of symbols in Table 1 for 15kHz and 30kHz), 

wherein the subcarrier spacing of the first frame structure is 15kHz and the subcarrier spacing of the second frame structure is 30kHz (para. 0050, various subcarrier spacing that are used for a frame / subframe including 15khz (first frame) and 30kHz (second frame), whose spacing is twice as long (30kHz vs 15kHz) as in para. 0052; 0053 table 1), 

wherein each of a symbol duration of a first symbol and a symbol duration of an eighth symbol in the first TTI is longer than a symbol duration of any of other 12 symbols in the first TTI (see para. 0043; a concatenated TTI for 15kHz (“first TTI”) consists of two appended regular TTIs (totaling 14 symbols), wherein each of those two TTI consists of a first symbol (Type 1 OFDM symbol in table 1 for 15kHz) and six other symbols (Type 2 OFDM symbol in Table 1 for 15kHz; those six other symbols in each of the two concatenated TTI together are therefore “other 12 symbols”) as explained in para. 0032 in regards to the notation “7(1,6)” ; therefore the first symbols (Type 1) of the 1st TTI (“first symbol”) and the appended 2nd TTI (“eighth symbol”) in the concatenated TTI are the “first symbol” and “eight symbol” of that concatenated TTI respectively; Type 1 symbols (71.88us for 15kHZ, corresponding to “first symbol” and “eight symbol”) is longer than Type 2 symbols (71.35us for 15kHz, corresponding to “other 12 symbols”), 

and wherein the symbol duration of the first symbol in the first TTI equals a sum of the symbol duration of the first symbol and a symbol duration of a second symbol in the second TTI (para. 0053 Table 1; Type 1 OFDM symbol of the concatenated TTI for 15kHz is equal to the sum of the two Type 1 OFDM symbols (“first and seconds symbols”) found in the concatenated TTI for 30kHz (first and eight symbols as explained earlier), specifically 71.88us = 35.94us + 35.94us).

Zhang does not disclose and a symbol duration length of a first symbol in the second TTI is longer than a symbol duration length of any of other 13 symbols in the second TTI; and two symbols in the second TTI are time synchronized with one symbol of the first TTI.

In analogous art, Manolakos discloses and a symbol duration length of a first symbol in the second TTI is longer than a symbol duration length of any of other 13 symbols in the second TTI (see fig. 8; S0 in F1 para. 0077; the first S0 symbol (“first symbol”) in the F1 numerology has a longer duration of 2202 samples while the other 13 symbols (so S1-S13 (“other 13 symbols”)), in the case of the 14-symbol example being a slot as in para. 0034, and 0076, corresponding to “second TTI”) have a duration of 2194 symbols (i.e. first symbol S0 is 8 symbols longer; which is also depicted in fig. 8 when comparing length of S0 to S1 in F1); and two symbols in the second TTI are time synchronized with one symbol of the first TTI (see Fig. 8 S0 & S1 in F1 and S0 in F0; para. 0067 last sentence, 0072, 0074; 0085; any numerology (i.e. configuration of symbol duration in a slot) is symbol level boundary aligned (i.e. “time synchronized”) with other numerologies used, including the numerology of para. 0077; specifically, S0 and S1 (“two symbols”) in numerology F1 (fig. 8, which can be arranged in 14 symbol slots (para. 0034, 0076), corresponding to “second TTI”), is symbol aligned (“synchronized”) with S0 (“one symbol”) in the base numerology F0 (fig. 8) which can be arranged in 14 symbol slots (para. 0034, 0076), corresponding to “first TTI”); in other words, S0 & S1 in F1 align with S0 in F0 in fig. 8).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Zhang by using the above recited features, as taught by Manolakos, in order to provide enable low latency communication and improved interference management, and provide non-ambiguous symbol boundary timing reference for multiplexing different numerologies, thereby providing users of the wireless network communication with a better experience (low latency) and with less errors (See Manolakos section 0005).

For claim 9, Zhang discloses A base station for transmitting signals in a wireless communication system, the base station comprising: a transceiver (see fig. 4; base station 402 and UE 412 have transceiver to transmit, downlink / uplink as in para. 0111); and a controller coupled with the transceiver (see fig. 4; both base station 402 and UE 412 have processors that cause the transceiver to transmit / received utilizing the symbol numerology configuration) and configured to:

 identify a frame structure among a plurality of frame structures including a first frame structure, and a second frame structure, (see fig. 5; 504A-B; para. 0033 (first two sentences), 0036; there can be multiple frame / subframe types that are defined by different subcarrier spacing such as a frame / sub-frame structure utilizing 15 Khz subcarrier, 30 Khz subcarrier /, and 60 Khz subcarrier as in table 1 (para. 0053) and para. 0052 as similarly depicted in fig. 5);

 and transmit, via the transceiver (see fig. 4; base station 402 and UE 412 have transceiver to transmit, downlink / uplink as in para. 0111), a signal using the identified frame structure to a terminal (see para. 0111; BS is a transmit point to a UE utilizing any of the disclosed OFDM numerology utilizing the different subcarrier spacings as in para. 0052, para. 0053 and table 1), 

wherein a subcarrier spacing of the second frame structure is twice as wide as a subcarrier spacing of the first frame structure (see para. 0050, various subcarrier spacing may be used for a frame / subframe including 15khz (first frame) and 30kHz (second frame), whose spacing is twice as wide (30kHz vs 15kHz) as in para. 0052; 0053 table 1) 
and a duration of a first transmission time interval (TTI) of the first frame structure is twice as long as a duration of a second TTI of the second frame structure (see para. 0043; concatenated TTI for a 15khz subcarrier spacing frame / subframe (“first TTI”) has a 1ms duration (since a regular TTI for the 15kHz spacing is of 0.5 ms as in para. 0052 and table 1) while a concatenated TTI for a 30khz subcarrier spacing frame / subframe (“second TTI”) has a 0.5 ms duration (since a regular TTI for the 30kHz spacing is of 0.25 ms as in para. 0052 and Table 1)

 wherein the first TTI and the second TTI each include 14 symbols (see para. 0043; a concatenated 15khz spacing TTI and concatenated 30kHz spacing TTI have 14 symbols, since a regular non-concatenated TTI for both spacings have 7 symbols (# of symbols in Table 1 for 15kHz and 30kHz)
wherein the subcarrier spacing of the first frame structure is 15kHz and the subcarrier spacing of the second frame structure is 30kHz (para. 0050, various subcarrier spacing that are used for a frame / subframe including 15khz (first frame) and 30kHz (second frame), whose spacing is twice as long (30kHz vs 15kHz) as in para. 0052; 0053 table 1)

 wherein each of a symbol duration of a first symbol and a symbol duration of an eighth symbol in the first TTI is longer than a symbol duration of any of other 12 symbols in the first TTI (see para. 0043; a concatenated TTI for 15kHz (“first TTI”) consists of two appended regular TTIs (totaling 14 symbols), wherein each of those two TTI consists of a first symbol (Type 1 OFDM symbol in table 1 for 15kHz) and six other symbols (Type 2 OFDM symbol in Table 1 for 15kHz; those six other symbols in each of the two concatenated TTI together are therefore “other 12 symbols”) as explained in para. 0032 in regards to the notation “7(1,6)” ; therefore the first symbols (Type 1) of the 1st TTI (“first symbol”) and the appended 2nd TTI (“eighth symbol”) in the concatenated TTI are the “first symbol” and “eight symbol” of that concatenated TTI respectively; Type 1 symbols (71.88us for 15kHZ, corresponding to “first symbol” and “eight symbol”) is longer than Type 2 symbols (71.35us for 15kHz, corresponding to “other 12 symbols”),

and wherein the symbol duration of the first symbol in the first TTI equals a sum of the symbol durations of the first and a symbol duration of a second symbol in the second TTI (para. 0053 Table 1; Type 1 OFDM symbol of the concatenated TTI for 15kHz is equal to the sum of the two Type 1 OFDM symbols (“first and seconds symbols”) found in the concatenated TTI for 30kHz (first and eight symbols as explained earlier), specifically 71.88us = 35.94us + 35.94us).

Zhang does not disclose and a symbol duration length of a first symbol in the second TTI is longer than a symbol duration length of any of other 13 symbols in the second TTI; and two symbols in the second TTI are time synchronized with one symbol of the first TTI.

In analogous art, Manolakos discloses and a symbol duration length of a first symbol in the second TTI is longer than a symbol duration length of any of other 13 symbols in the second TTI (see fig. 8; S0 in F1 para. 0077; the first S0 symbol (“first symbol”) in the F1 numerology has a longer duration of 2202 samples while the other 13 symbols (so S1-S13 (“other 13 symbols”)), in the case of the 14-symbol example being a slot as in para. 0034, and 0076, corresponding to “second TTI”) have a duration of 2194 symbols (i.e. first symbol S0 is 8 symbols longer; which is also depicted in fig. 8 when comparing length of S0 to S1 in F1); and two symbols in the second TTI are time synchronized with one symbol of the first TTI (see Fig. 8 S0 & S1 in F1 and S0 in F0; para. 0067 last sentence, 0072, 0074; 0085; any numerology (i.e. configuration of symbol duration in a slot) is symbol level boundary aligned (i.e. “time synchronized”) with other numerologies used, including the numerology of para. 0077; specifically, S0 and S1 (“two symbols”) in numerology F1 (fig. 8, which can be arranged in 14 symbol slots (para. 0034, 0076), corresponding to “second TTI”), is symbol aligned (“synchronized”) with S0 (“one symbol”) in the base numerology F0 (fig. 8) which can be arranged in 14 symbol slots (para. 0034, 0076), corresponding to “first TTI”); in other words, S0 & S1 in F1 align with S0 in F0 in fig. 8).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Zhang by using the above recited features, as taught by Manolakos, in order to provide enable low latency communication and improved interference management, and provide non-ambiguous symbol boundary timing reference for multiplexing different numerologies, thereby providing users of the wireless network communication with a better experience (low latency) and with less errors (See Manolakos sections 0005).

For claim 13, Zhang discloses A terminal for receiving signals in a wireless communication system (see para. 0111; BS is a transmit point to a UE (“terminal”) utilizing any of the disclosed OFDM numerology utilizing the different subcarrier spacings as in para. 0052, para. 0053 and table 1), the terminal comprising: 
a transceiver (see fig. 4; base station 402 and UE 412 have transceiver to transmit, downlink / uplink as in para. 0111); 
and a controller coupled with the transceiver (see fig. 4; both base station 402 and UE 412 have processors that cause the transceiver to transmit / received utilizing the symbol numerology configuration) and configured to:

receive, via the transceiver (see fig. 4; base station 402 and UE 412 have transceiver to transmit, downlink / uplink as in para. 0111), information indicating frame structure among a plurality of frame structures including a first frame structure and a second frame structure (see fig. 5; 504A-B; para. 0033 (first two sentences), 0036; there can be multiple frame / subframe types that are defined by different subcarrier spacing such as a frame / sub-frame structure utilizing 15 Khz subcarrier, 30 Khz subcarrier / and 60 Khz subcarrier as in table 1 (para. 0053) and para. 0052 as similarly depicted in fig. 5); 
and receive, via the transceiver (see fig. 4; base station 402 and UE 412 have transceiver to transmit, downlink / uplink as in para. 0111), a signal using the indicated frame structure from a base station (see para. 0111; BS is a transmit point to a UE utilizing any of the disclosed OFDM numerology utilizing the different subcarrier spacings as in para. 0052, para. 0053 and table 1), 

wherein a subcarrier spacing of the second frame structure is twice as wide as a subcarrier spacing of the first frame structure (see para. 0050, various subcarrier spacing may be used for a frame / subframe including 15khz (first frame) and 30kHz (second frame), whose spacing is twice as long (30kHz vs 15kHz) as in para. 0052; 0053 table 1), and a duration of a first transmission time interval (TTI) of the first frame structure is twice as long as a duration of a second TTI of the second frame structure (see para. 0043; concatenated TTI for a 15khz subcarrier spacing frame / subframe (“first TTI”) has a 1ms duration (since a regular TTI for the 15kHz spacing is of 0.5 ms as in para. 0052 and table 1) while a concatenated TTI for a 30khz subcarrier spacing frame / subframe (“second TTI”) has a 0.5 ms duration (since a regular TTI for the 30kHz spacing is of 0.25 ms as in para. 0052 and Table 1), -2-Attorney Docket No: 1398-1003 (YPF201704-0023/US_DMC) wherein the first TTI and the second TTI each include 14 symbols (see para. 0043; a concatenated 15khz spacing TTI and concatenated 30kHz spacing TTI have 14 symbols, since a regular non-concatenated TTI for both spacings have 7 symbols (# of symbols in Table 1 for 15kHz and 30kHz), 

wherein the subcarrier spacing of the first frame structure is 15kHz and the subcarrier spacing of the second frame structure is 30kHz (para. 0050, various subcarrier spacing that are used for a frame / subframe including 15khz (first frame) and 30kHz (second frame), whose spacing is twice as long (30kHz vs 15kHz) as in para. 0052; 0053 table 1), 

wherein each of a symbol duration of a first symbol and a symbol duration of an eighth symbol in the first TTI is longer than a symbol duration of any of other 12 symbols in the first TTI (see para. 0043; a concatenated TTI for 15kHz (“first TTI”) consists of two appended regular TTIs (totaling 14 symbols), wherein each of those two TTI consists of a first symbol (Type 1 OFDM symbol in table 1 for 15kHz) and six other symbols (Type 2 OFDM symbol in Table 1 for 15kHz; those six other symbols in each of the two concatenated TTI together are therefore “other 12 symbols”) as explained in para. 0032 in regards to the notation “7(1,6)” ; therefore the first symbols (Type 1) of the 1st TTI (“first symbol”) and the appended 2nd TTI (“eighth symbol”) in the concatenated TTI are the “first symbol” and “eight symbol” of that concatenated TTI respectively; Type 1 symbols (71.88us for 15kHZ, corresponding to “first symbol” and “eight symbol”) is longer than Type 2 symbols (71.35us for 15kHz, corresponding to “other 12 symbols”),

and wherein the symbol duration of the first symbol in the first TTI equals a sum of the symbol duration of the first symbol and a symbol duration of a second symbol in the second TTI (para. 0053 Table 1; Type 1 OFDM symbol of the concatenated TTI for 15kHz is equal to the sum of the two Type 1 OFDM symbols (“first and seconds symbols”) found in the concatenated TTI for 30kHz (first and eight symbols as explained earlier), specifically 71.88us = 35.94us + 35.94us).

Zhang does not disclose and a symbol duration length of a first symbol in the second TTI is longer than a symbol duration length of any of other 13 symbols in the second TTI; and two symbols in the second TTI are time synchronized with one symbol of the first TTI.

In analogous art, Manolakos discloses and a symbol duration length of a first symbol in the second TTI is longer than a symbol duration length of any of other 13 symbols in the second TTI (see fig. 8; S0 in F1 para. 0077; the first S0 symbol (“first symbol”) in the F1 numerology has a longer duration of 2202 samples while the other 13 symbols (so S1-S13 (“other 13 symbols”)), in the case of the 14-symbol example being a slot as in para. 0034, and 0076, corresponding to “second TTI”) have a duration of 2194 symbols (i.e. first symbol S0 is 8 symbols longer; which is also depicted in fig. 8 when comparing length of S0 to S1 in F1); and two symbols in the second TTI are time synchronized with one symbol of the first TTI (see Fig. 8 S0 & S1 in F1 and S0 in F0; para. 0067 last sentence, 0072, 0074; 0085; any numerology (i.e. configuration of symbol duration in a slot) is symbol level boundary aligned (i.e. “time synchronized”) with other numerologies used, including the numerology of para. 0077; specifically, S0 and S1 (“two symbols”) in numerology F1 (fig. 8, which can be arranged in 14 symbol slots (para. 0034, 0076), corresponding to “second TTI”), is symbol aligned (“synchronized”) with S0 (“one symbol”) in the base numerology F0 (fig. 8) which can be arranged in 14 symbol slots (para. 0034, 0076), corresponding to “first TTI”); in other words, S0 & S1 in F1 align with S0 in F0 in fig. 8).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Zhang by using the above recited features, as taught by Manolakos, in order to provide enable low latency communication and improved interference management, and provide non-ambiguous symbol boundary timing reference for multiplexing different numerologies, thereby providing users of the wireless network communication with a better experience (low latency) and with less errors (See Manolakos sections 0005).

For claim 17, Zhang discloses wherein the plurality of frame structures further include a third frame structure (see para. 0050, various subcarrier spacing may be used for a frame / subframe including 30khz (second frame) and 60kHz (third frame), whose spacing is twice as wide (60kHz vs 30kHz) as in para. 0052; 0053 table 1), and the duration of the second TTI of the second frame structure is twice as long as a duration of a third TTI of the third frame structure (see para. 0043; concatenated TTI for a 30khz subcarrier spacing frame / subframe (“second TTI”) has a 0.5ms duration (since a regular TTI for the 30kHz spacing is of 0.25 ms as in para. 0052 and table 1) while a concatenated TTI for a 60khz subcarrier spacing frame / subframe (“second TTI”) has a 0.25 ms duration (since a regular TTI for the 60kHz spacing is of 0.125 ms as in para. 0052 and Table 1), wherein a subcarrier spacing of the third frame structure is twice as long as the subcarrier spacing of the second frame structure (see para. 0050, various subcarrier spacing may be used for a frame / subframe including 30khz (second frame) and 60kHz (third frame), whose spacing is twice as long (60kHz vs 30kHz) as in para. 0052; 0053 table 1), and the duration of the second TTI of the second frame structure is twice as long as a duration of a third TTI of the third frame structure (see para. 0043; concatenated TTI for a 30khz subcarrier spacing frame / subframe (“second TTI”) has a 0.5ms duration (since a regular TTI for the 30kHz spacing is of 0.25 ms as in para. 0052 and table 1) while a concatenated TTI for a 60khz subcarrier spacing frame / subframe (“second TTI”) has a 0.25 ms duration (since a regular TTI for the 60kHz spacing is of 0.125 ms as in para. 0052 and Table 1),

wherein the third TTI includes 14 symbols (see para. 0043; a concatenated 60khz spacing TTI has 14 symbols, since a regular non-concatenated TTI for both spacings have 7 symbols (# of symbols in Table 1 for 60kHz),

wherein a symbol duration of a first symbol in an even third TTI is longer than a symbol duration of other symbols in the third TTI (see para. 0043; a concatenated TTI for 60kHz (“third TTI”) consists of two appended regular TTIs, wherein each TTI consists of a first symbol (Type 1 OFDM symbol in table 1 for 60kHz) and six other symbols (Type 2 OFDM symbol in Table 1 for 60kHz) as explained in para. 0032 in regards to the notation “7(1,6)”; a Type 1 symbol (17.97us for 60kHZ) is longer than Type 2 symbols (17.84us for 60kHz)

and wherein the symbol duration of the first symbol in the first TTI equals a sum of symbol durations of the first symbol, a symbol duration of a second, a symbol duration of a third symbol, and symbol duration of a fourth symbols in an-the even third TTI (para. 0053 Table 1; Type 1 OFDM symbol of the concatenated TTI for 15kHz is equal to the sum of the four Type 1 OFDM symbols for 60kHz in a symbol configuration such as 0047 (4 s1 / type 1 symbols) (“first, seconds third and fourth symbols”) specifically 71.88us = 17.97us + 17.97us + 17.97us + 17.97us).

	Zhang does not disclose and four symbols in the third TTI are time synchronized with one symbol of the first TTI.
.
In analogous art, Manolakos discloses and four symbols in the third TTI are time synchronized with one symbol of the first TTI (see fig. 8; S0-SS3 in F2 and S0 in F0; para. 0067 last sentence, 0072, 0074; 0085; any numerology (i.e. configuration of symbol duration in a slot) is symbol level boundary aligned (i.e. “time synchronized”) with other numerologies used, including the numerology F2 of para. 0079, 0080; specifically, S0-S4 (“four symbols”) in numerology F2 (fig. 8, which can be arranged in 14 symbol slots (para. 0034, 0076), corresponding to “third TTI”), is symbol aligned (“synchronized”) with S0 (“one symbol”) in the base numerology F0 (fig. 8) which can be arranged in 14 symbol slots (para. 0034, 0076, corresponding to “first TTI”); in other words, S0-S3 in F2 align with S0 in F0 in fig. 8).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Zhang by using the above recited features, as taught by Manolakos, in order to provide enable low latency communication and improved interference management, and provide non-ambiguous symbol boundary timing reference for multiplexing different numerologies, thereby providing users of the wireless network communication with a better experience (low latency) and with less errors (See Manolakos sections 0005).

For claim 21, the combination of Zhang and Manolakos, specifically Zhang discloses wherein the controller is further configured to receive information on subcarrier spacing and a duration of a cyclic prefix of the identified frame structure (see para. 0118; BS transmits to a UE the configuration which includes subcarrier spacing and cyclic prefix duration).

For claim 23, Zhang discloses wherein the plurality of frame structures further include a third frame structure (see para. 0050, various subcarrier spacing may be used for a frame / subframe including 30khz (second frame) and 60kHz (third frame), whose spacing is twice as wide (60kHz vs 30kHz) as in para. 0052; 0053 table 1), and the duration of the second TTI of the second frame structure is twice as long as a duration of a third TTI of the third frame structure (see para. 0043; concatenated TTI for a 30khz subcarrier spacing frame / subframe (“second TTI”) has a 0.5ms duration (since a regular TTI for the 30kHz spacing is of 0.25 ms as in para. 0052 and table 1) while a concatenated TTI for a 60khz subcarrier spacing frame / subframe (“second TTI”) has a 0.25 ms duration (since a regular TTI for the 60kHz spacing is of 0.125 ms as in para. 0052 and Table 1), wherein a subcarrier spacing of the third frame structure is twice as long as the subcarrier spacing of the second frame structure (see para. 0050, various subcarrier spacing may be used for a frame / subframe including 30khz (second frame) and 60kHz (third frame), whose spacing is twice as long (60kHz vs 30kHz) as in para. 0052; 0053 table 1), and the duration of the second TTI of the second frame structure is twice as long as a duration of a third TTI of the third frame structure (see para. 0043; concatenated TTI for a 30khz subcarrier spacing frame / subframe (“second TTI”) has a 0.5ms duration (since a regular TTI for the 30kHz spacing is of 0.25 ms as in para. 0052 and table 1) while a concatenated TTI for a 60khz subcarrier spacing frame / subframe (“second TTI”) has a 0.25 ms duration (since a regular TTI for the 60kHz spacing is of 0.125 ms as in para. 0052 and Table 1),

wherein the third TTI includes 14 symbols (see para. 0043; a concatenated 60khz spacing TTI has 14 symbols, since a regular non-concatenated TTI for both spacings have 7 symbols (# of symbols in Table 1 for 60kHz),

wherein a symbol duration of a first symbol in an even third TTI is longer than a symbol duration of other symbols in the third TTI (see para. 0043; a concatenated TTI for 60kHz (“third TTI”) consists of two appended regular TTIs, wherein each TTI consists of a first symbol (Type 1 OFDM symbol in table 1 for 60kHz) and six other symbols (Type 2 OFDM symbol in Table 1 for 60kHz) as explained in para. 0032 in regards to the notation “7(1,6)”; a Type 1 symbol (17.97us for 60kHZ) is longer than Type 2 symbols (17.84us for 60kHz)

and wherein the symbol duration of the first symbol in the first TTI equals a sum of symbol durations of the first symbol, a symbol duration of a second, a symbol duration of a third symbol, and symbol duration of a fourth symbols in an-the even third TTI (para. 0053 Table 1; Type 1 OFDM symbol of the concatenated TTI for 15kHz is equal to the sum of the four Type 1 OFDM symbols for 60kHz in a symbol configuration such as 0047 (4 s1 / type 1 symbols) (“first, seconds third and fourth symbols”) specifically 71.88us = 17.97us + 17.97us + 17.97us + 17.97us).

Zhang does not disclose and four symbols in the third TTI are time synchronized with one symbol of the first TTI.
.
In analogous art, Manolakos discloses and four symbols in the third TTI are time synchronized with one symbol of the first TTI (see fig. 8; S0-SS3 in F2 and S0 in F0; para. 0067 last sentence, 0072, 0074; 0085; any numerology (i.e. configuration of symbol duration in a slot) is symbol level boundary aligned (i.e. “time synchronized”) with other numerologies used, including the numerology F2 of para. 0079, 0080; specifically, S0-S4 (“four symbols”) in numerology F2 (fig. 8, which can be arranged in 14 symbol slots (para. 0034, 0076), corresponding to “third TTI”), is symbol aligned (“synchronized”) with S0 (“one symbol”) in the base numerology F0 (fig. 8) which can be arranged in 14 symbol slots (para. 0034, 0076, corresponding to “first TTI”); in other words, S0-S3 in F2 align with S0 in F0 in fig. 8).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Zhang by using the above recited features, as taught by Manolakos, in order to provide enable low latency communication and improved interference management, and provide non-ambiguous symbol boundary timing reference for multiplexing different numerologies, thereby providing users of the wireless network communication with a better experience (low latency) and with less errors (See Manolakos sections 0005).


For claim 27, the combination of Zhang and Manolakos, specifically Zhang discloses transmitting information on subcarrier spacing and a duration of a cyclic prefix of the identified frame structure (see para. 0118; BS transmits to a UE the configuration which includes subcarrier spacing and cyclic prefix duration).


For claim 29, the Zhang discloses wherein the plurality of frame structures further include a third frame structure (see para. 0050, various subcarrier spacing may be used for a frame / subframe including 30khz (second frame) and 60kHz (third frame), whose spacing is twice as wide (60kHz vs 30kHz) as in para. 0052; 0053 table 1), and the duration of the second TTI of the second frame structure is twice as long as a duration of a third TTI of the third frame structure (see para. 0043; concatenated TTI for a 30khz subcarrier spacing frame / subframe (“second TTI”) has a 0.5ms duration (since a regular TTI for the 30kHz spacing is of 0.25 ms as in para. 0052 and table 1) while a concatenated TTI for a 60khz subcarrier spacing frame / subframe (“second TTI”) has a 0.25 ms duration (since a regular TTI for the 60kHz spacing is of 0.125 ms as in para. 0052 and Table 1), wherein a subcarrier spacing of the third frame structure is twice as long as the subcarrier spacing of the second frame structure (see para. 0050, various subcarrier spacing may be used for a frame / subframe including 30khz (second frame) and 60kHz (third frame), whose spacing is twice as long (60kHz vs 30kHz) as in para. 0052; 0053 table 1), and the duration of the second TTI of the second frame structure is twice as long as a duration of a third TTI of the third frame structure (see para. 0043; concatenated TTI for a 30khz subcarrier spacing frame / subframe (“second TTI”) has a 0.5ms duration (since a regular TTI for the 30kHz spacing is of 0.25 ms as in para. 0052 and table 1) while a concatenated TTI for a 60khz subcarrier spacing frame / subframe (“second TTI”) has a 0.25 ms duration (since a regular TTI for the 60kHz spacing is of 0.125 ms as in para. 0052 and Table 1),

wherein the third TTI includes 14 symbols (see para. 0043; a concatenated 60khz spacing TTI has 14 symbols, since a regular non-concatenated TTI for both spacings have 7 symbols (# of symbols in Table 1 for 60kHz),

wherein a symbol duration of a first symbol in an even third TTI is longer than a symbol duration of other symbols in the third TTI (see para. 0043; a concatenated TTI for 60kHz (“third TTI”) consists of two appended regular TTIs, wherein each TTI consists of a first symbol (Type 1 OFDM symbol in table 1 for 60kHz) and six other symbols (Type 2 OFDM symbol in Table 1 for 60kHz) as explained in para. 0032 in regards to the notation “7(1,6)”; a Type 1 symbol (17.97us for 60kHZ) is longer than Type 2 symbols (17.84us for 60kHz)

and wherein the symbol duration of the first symbol in the first TTI equals a sum of symbol durations of the first symbol, a symbol duration of a second, a symbol duration of a third symbol, and symbol duration of a fourth symbols in an-the even third TTI (para. 0053 Table 1; Type 1 OFDM symbol of the concatenated TTI for 15kHz is equal to the sum of the four Type 1 OFDM symbols for 60kHz in a symbol configuration such as 0047 (4 s1 / type 1 symbols) (“first, seconds third and fourth symbols”) specifically 71.88us = 17.97us + 17.97us + 17.97us + 17.97us).

	Zhang does not disclose and four symbols in the third TTI are time synchronized with one symbol of the first TTI.
.
In analogous art, Manolakos discloses and four symbols in the third TTI are time synchronized with one symbol of the first TTI (see fig. 8; S0-SS3 in F2 and S0 in F0; para. 0067 last sentence, 0072, 0074; 0085; any numerology (i.e. configuration of symbol duration in a slot) is symbol level boundary aligned (i.e. “time synchronized”) with other numerologies used, including the numerology F2 of para. 0079, 0080; specifically, S0-S4 (“four symbols”) in numerology F2 (fig. 8, which can be arranged in 14 symbol slots (para. 0034, 0076), corresponding to “third TTI”), is symbol aligned (“synchronized”) with S0 (“one symbol”) in the base numerology F0 (fig. 8) which can be arranged in 14 symbol slots (para. 0034, 0076, corresponding to “first TTI”); in other words, S0-S3 in F2 align with S0 in F0 in fig. 8).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Zhang by using the above recited features, as taught by Manolakos, in order to provide enable low latency communication and improved interference management, and provide non-ambiguous symbol boundary timing reference for multiplexing different numerologies, thereby providing users of the wireless network communication with a better experience (low latency) and with less errors (See Manolakos sections 0005).


For claim 33, the combination of Zhang and Manolakos, specifically Zhang discloses receiving information on subcarrier spacing and a duration of a cyclic prefix of the identified frame structure (see para. 0118; BS transmits to a UE the configuration which includes subcarrier spacing and cyclic prefix duration).

For claim 35, Zhang discloses wherein the plurality of frame structures further include a third frame structure (see para. 0050, various subcarrier spacing may be used for a frame / subframe including 30khz (second frame) and 60kHz (third frame), whose spacing is twice as wide (60kHz vs 30kHz) as in para. 0052; 0053 table 1), and the duration of the second TTI of the second frame structure is twice as long as a duration of a third TTI of the third frame structure (see para. 0043; concatenated TTI for a 30khz subcarrier spacing frame / subframe (“second TTI”) has a 0.5ms duration (since a regular TTI for the 30kHz spacing is of 0.25 ms as in para. 0052 and table 1) while a concatenated TTI for a 60khz subcarrier spacing frame / subframe (“second TTI”) has a 0.25 ms duration (since a regular TTI for the 60kHz spacing is of 0.125 ms as in para. 0052 and Table 1), wherein a subcarrier spacing of the third frame structure is twice as long as the subcarrier spacing of the second frame structure (see para. 0050, various subcarrier spacing may be used for a frame / subframe including 30khz (second frame) and 60kHz (third frame), whose spacing is twice as long (60kHz vs 30kHz) as in para. 0052; 0053 table 1), and the duration of the second TTI of the second frame structure is twice as long as a duration of a third TTI of the third frame structure (see para. 0043; concatenated TTI for a 30khz subcarrier spacing frame / subframe (“second TTI”) has a 0.5ms duration (since a regular TTI for the 30kHz spacing is of 0.25 ms as in para. 0052 and table 1) while a concatenated TTI for a 60khz subcarrier spacing frame / subframe (“second TTI”) has a 0.25 ms duration (since a regular TTI for the 60kHz spacing is of 0.125 ms as in para. 0052 and Table 1),

wherein the third TTI includes 14 symbols (see para. 0043; a concatenated 60khz spacing TTI has 14 symbols, since a regular non-concatenated TTI for both spacings have 7 symbols (# of symbols in Table 1 for 60kHz),

wherein a symbol duration of a first symbol in an even third TTI is longer than a symbol duration of other symbols in the third TTI (see para. 0043; a concatenated TTI for 60kHz (“third TTI”) consists of two appended regular TTIs, wherein each TTI consists of a first symbol (Type 1 OFDM symbol in table 1 for 60kHz) and six other symbols (Type 2 OFDM symbol in Table 1 for 60kHz) as explained in para. 0032 in regards to the notation “7(1,6)”; a Type 1 symbol (17.97us for 60kHZ) is longer than Type 2 symbols (17.84us for 60kHz)

and wherein the symbol duration of the first symbol in the first TTI equals a sum of symbol durations of the first symbol, a symbol duration of a second, a symbol duration of a third symbol, and symbol duration of a fourth symbols in an-the even third TTI (para. 0053 Table 1; Type 1 OFDM symbol of the concatenated TTI for 15kHz is equal to the sum of the four Type 1 OFDM symbols for 60kHz in a symbol configuration such as 0047 (4 s1 / type 1 symbols) (“first, seconds third and fourth symbols”) specifically 71.88us = 17.97us + 17.97us + 17.97us + 17.97us).

Zhang does not disclose and four symbols in the third TTI are time synchronized with one symbol of the first TTI.
.
In analogous art, Manolakos discloses and four symbols in the third TTI are time synchronized with one symbol of the first TTI (see fig. 8; S0-SS3 in F2 and S0 in F0; para. 0067 last sentence, 0072, 0074; 0085; any numerology (i.e. configuration of symbol duration in a slot) is symbol level boundary aligned (i.e. “time synchronized”) with other numerologies used, including the numerology F2 of para. 0079, 0080; specifically, S0-S4 (“four symbols”) in numerology F2 (fig. 8, which can be arranged in 14 symbol slots (para. 0034, 0076), corresponding to “third TTI”), is symbol aligned (“synchronized”) with S0 (“one symbol”) in the base numerology F0 (fig. 8) which can be arranged in 14 symbol slots (para. 0034, 0076, corresponding to “first TTI”); in other words, S0-S3 in F2 align with S0 in F0 in fig. 8).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Zhang by using the above recited features, as taught by Manolakos, in order to provide enable low latency communication and improved interference management, and provide non-ambiguous symbol boundary timing reference for multiplexing different numerologies, thereby providing users of the wireless network communication with a better experience (low latency) and with less errors (See Manolakos sections 0005).


For claim 39, the combination of Zhang and Manolakos, specifically Zhang discloses wherein the controller is further configured to transmit information on subcarrier spacing and a duration of a cyclic prefix of the identified frame structure (see para. 0118; BS transmits to a UE the configuration which includes subcarrier spacing and cyclic prefix duration).

Allowable Subject Matter
Claims 16, 18-20, 22, 24-26, 28, 30-32, 34, 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims were indicated as containing allowable subject matter in the Final Rejection dated 01/29/2021 and Non-Final Rejection dated 05/07/2020


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoo; Taesang et al.	US 20150180622 A1	MIXED NUMEROLOGY OFDM DESIGN
Dabeer; Onkar Jayant et al.	US 20160242213 A1	TECHNIQUES FOR CELL ACCESS USING AN UNLICENSED RADIO FREQUENCY SPECTRUM BAND
Yang; Weidong et al.	US 20170303303 A1	Physical Random Access Channel Design in eLAA
	Nory; Ravikiran et al.	US 20160301555 A1	METHOD AND APPARATUS FOR RECEPTION OF CONTROL SIGNALING

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday and Tuesday / Thursday and Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kenan Cehic/Examiner, Art Unit 2413            

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413